                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         KEITH M. HOPKINS,
                                   5                                                         Case No. 18-cv-07190-YGR (PR)
                                                        Plaintiff,
                                   6                                                         ORDER GRANTING PLAINTIFF’S
                                                  v.                                         REQUEST FOR SECOND EXTENSION
                                   7                                                         OF TIME TO FILE SECOND
                                         G. AHERN, et al.,                                   AMENDED COMPLAINT
                                   8
                                                        Defendants.
                                   9

                                  10          Plaintiff, a state prisoner, filed the instant pro se prisoner action under 42 U.S.C.

                                  11   §1983. The operative complaint is the amended complaint. On October 10, 2019, the Court

                                  12   dismissed Plaintiff’s amended complaint with leave to amend and directed him to file a second
Northern District of California
 United States District Court




                                  13   amended complaint (“SAC”) no later than November 7, 2019. On October 28, 2019, Plaintiff

                                  14   filed a letter indicating that he intended to file a SAC, but he was still attempting to discover the

                                  15   names of the Doe Defendants. Thus, the Court construed his letter as a request for extension of

                                  16   time to file his SAC.

                                  17          On November 12, 2019, the Court granted Plaintiff an extension of time to file his SAC by

                                  18   December 6, 2019. On December 9, 2019, Plaintiff filed a request for a second extension of time

                                  19   to file his SAC. Dkt. 17.

                                  20          Good cause appearing, the request is GRANTED. Plaintiff shall file his SAC no later than

                                  21   January 13, 2020.

                                  22          If Plaintiff fails to file a SAC by the deadline above, this action will be dismissed

                                  23   without prejudice.

                                  24          This Order terminates Docket No. 17.

                                  25          IT IS SO ORDERED.

                                  26   Dated: December 23, 2019

                                  27                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  28                                                     United States District Court Judge
